Schnepp, J. (dissenting).
While I concur with the holding of the majority that the maintenance and child support aspects of the judgment of divorce must be modified, I do not agree that a vested but unmatured pension is marital property subject to equitable distribution. An examination of the New York cases which conclude otherwise reveals that the courts focused on the nature of pension benefits and gave little or no consideration to the provisions of the Equitable Distribution Law (see Damiano v Damiano, 94 AD2d 132; Reed v Reed, 93 AD2d 105). Although in Szulgit v Szulgit (supra) we indicated that pension rights are marital property, our holding there was not based on our construction of the statute and was not necessary to the actual determination of the litigated questions before the court. Now that the issue has been fully litigated, briefed and argued, it is my view that under the statutory scheme embodied in part B of section 236 of the Domestic Relations Law pension rights are not marital property and may be considered only in the context of determining the equitable disposition of marital property.
Paragraph c of subdivision 1 of this section defines “marital property” as all property acquired during the marriage and before the commencement of the matrimonial action, regardless of the form in which title is held, except “separate property” as defined in paragraph d. *499Subdivision 5 directs the court to “determine the respective rights of the parties in their separate or marital property, and * * * provide for the disposition thereof in the final judgment” (par a), and to distribute the marital property “equitably between the parties” (par c) (emphasis added). This subdivision further provides that “[i]n determining an equitable disposition of property under paragraph c, the court shall consider” certain enumerated factors, including “the loss of inheritance and pension rights upon dissolution of the marriage as of the date of dissolution” (par d, cl [4]) and if equitable distribution is appropriate but impracticable, the court, in lieu of such equitable distribution, may make “a distributive award in order to achieve equity between the parties” (par e) (emphasis added). The ordinary meaning of the word “distribute” is to divide and dispense in portions or to parcel out; the word “disposition” means the act of settlement (American Heritage Dictionary of the English Language [1978 ed], pp 380, 383). Thus, it appears that under this statutory plan marital property is to be equitably divided between the parties and the loss of pension rights is a factor, along with the other factors set forth in the statute, to be considered by the court in determining the manner of settlement and in attempting to achieve equity under the facts of a particular case.
Appellant husband argues that the definition of “marital property” should not be strained to encompass pension rights, since the statute specifies that the court should consider pension rights in the context of determining the disposition of the parties’ marital property, and that, in disposing of the marital property, the court may award a greater share thereof to the spouse who loses pension rights. This argument is not illogical since the statutory language makes it doubtful or uncertain whether the Legislature intended to include pension rights within the broad statutory definition of marital property. At least, as the majority concedes, the language creates some ambiguity.
In order to determine the legislative intent in enacting these provisions, therefore, it is necessary to rely on recognized principles of statutory construction. This statutory scheme must be read as a whole, and all its parts must be *500construed together (McKinney’s Cons Laws of NY, Book 1, Statutes, § 97). Each provision must be presumed to have some useful purpose and should not be construed in such a manner as to nullify any other (Matter of Albano v Kirby, 36 NY2d 526, 530). Under the rule of noscitur a sociis the meaning of particular terms of the statute may be ascertained by reference to the words and phrases with which they are associated (56 NY Jur, Statutes, § 128, p 606). “[A]nalogous words and phrases in a statute lend color and expression to each other and [should be] construed to express the same relations” (McKinney’s Cons Laws of NY, Book 1, Statutes, § 239).
When our Equitable Distribution Law is so construed, it is clear that the Legislature intended that pension rights be considered only in determining an equitable disposition of the marital property subject to equitable distribution. The statute speaks of the loss of pension rights as one of 10 factors for the court to consider in making this determination. It treats the loss of pension rights in the same manner as the loss of inheritance rights; yet inheritance rights are a mere expectancy severed by divorce and not marital property (see 14 NY Jur [rev vol], Decedent’s Estates, § 131, p 365; see, also, EPTL 5-1.2, subd [a], par [1]; 5-1.4), and the “loss of inheritance” rights has been interpreted as a factor to be taken into consideration when dividing marital property (Foster, New York Equitable Distribution Divorce Law, pp 192, 233). By classing the loss of inheritance and pension rights together, the Legislature recognized them as analogous interests and intended that each be construed in the same manner and accorded the same treatment.
Furthermore, it is difficult to reconcile the broad definition of “marital property”, i.e., “all property acquired by either or both spouses during the marriage and before the * * * commencement of a matrimonial action” (subd 1, par c [emphasis added]), with the direction that the court consider “the loss of inheritance and pension rights upon dissolution of the marriage as of the date of dissolution” (subd 5, par d, cl [4] [emphasis added]). To hold that pension rights are marital property makes meaningless the language “as of the date of dissolution” specified for *501their loss, and violates a primary rule of statutory construction. By fixing the date that inheritance and pension rights are extinguished as the day of the dissolution of the marriage rather than the date of commencement of the action, the Legislature distinguished these two interests from actual property falling within the definition of “marital property”.
The Legislature obviously took pension rights into account when it enacted the Equitable Distribution Law and provided the structure within which these rights should be considered by the courts. Certainly, the Legislature intended the loss of pension and inheritance rights to be considered when making an equitable disposition of marital property, but because of their expectant nature, did not make them marital property per se. While I recognize that the Equitable Distribution Law is a remedial statute which should be liberally construed (see McKinney’s Cons Laws of NY, Book 1, Statutes, § 321), interpreting the statute in this fashion harmonizes all of its provisions and insures that each word serves a purpose and is given a consistent meaning. The fact that the statutory definition of marital property is very broad does not prohibit this interpretation because “words absolute in themselves and the broadest and most comprehensive language may be qualified and restricted by reference to other parts of the statute * * * or by the facts to which they relate, and though a statute is divided into many sections, each section is to be construed in connection with the others, and each is to be kept in subservience to the general intent of the whole enactment” (McKinney’s Cons Laws of NY, Book 1, Statutes, § 97, p 215). If the statute is so construed, a nonpensioned spouse may be compensated for the “loss” of pension rights by receiving a greater portion of the marital assets or perhaps maintenance (see Foster, New York Equitable Distribution Divorce Law, pp 162-163), thus avoiding critical problems related to the determination of when pension rights accrue, how the rights should be valued, how such risk factors as mortality, survivorship, disability, termination of employment before retirement and the like should be discounted, and how the benefits *502may be divided when they have no present enjoyment or availability.
Our only concern here is with vested and unmatured pension benefits in the New York State Retirement System, a noncontributory plan. My conclusion here, however, is not to suggest that contributions made to a pension plan, such as a Keogh plan, an individual retirement account plan, a contributory pension plan or a profit-sharing pension plan, where deposits have been made in an individual account in the retiree’s name, may not be considered marital property and properly evaluated. Also, it is obvious that a different analysis would apply to a matured pension plan. In any event, it is unnecessary to reach these questions in this case.
Thus, in addition to modifying the maintenance and child support aspects of the judgment of divorce, I would reverse the judgment insofar as it treats plaintiff’s pension rights as marital property, and I would remit the matter to Supreme Court for reconsideration and further proceedings based on the wife’s loss of these rights in accordance with this opinion.
Dillon, P. J., and Callahan, J., concur with Boomer, J.; Green and Schnepp, JJ., dissent and vote to reverse in part in an opinion by Schnepp, J.
Judgment modified, and as modified affirmed, without costs, in accordance with opinion by Boomer, J.